            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 1 of 42




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

21ST CENTURY GARAGE LLC,

              Plaintiff,
                                                   CIVIL ACTION
       v.
                                                   NO. 6:21-cv-825
GENERAL MOTORS LLC,
                                                  JURY TRIAL DEMANDED
              Defendant.



                COMPLAINT FOR PATENT INFRINGEMENT
      Plaintiff 21st Century Garage LLC files this Complaint for Patent

Infringement against Defendant General Motors LLC (“Defendant” or “GM”), and

states as follows:

                                THE PARTIES

      1.     Plaintiff is a limited liability company organized and

existing under the laws of the State of Georgia, having its principal

office at 1700 Northside Drive, Suite A7, #5109, Atlanta, GA 30318.

      2.     Defendant is a limited liability company organized and

existing under the laws of the State of Delaware, with a principal

office at 300 Renaissance Center, Detroit, MI 48265.
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 2 of 42




                         JURISDICTION AND VENUE

      3.     This Court has exclusive subject matter jurisdiction over

this case pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds

that this action arises under the Patent Laws of the United States, 35

U.S.C. § 1 et seq., including, without limitation, 35 U.S.C. §§ 271,

281, 284, and 285.

      4.     This Court has personal jurisdiction over Defendant

because it has minimum contacts with the State of Texas, and has

purposefully availed itself of the privileges of conducting business in

the State of Texas. For example, Defendant employs more than 8,700

employees and has thirteen facilities in Texas. See

https://www.gm.com/our-company/us/tx.html. Further, on

information and belief, Defendant has sold or offered to sell

infringing products in the State of Texas and this Judicial District, or

has manufactured accused vehicles and provided them to

intermediaries for distribution throughout the country, including

Texas, with knowledge of this distribution. https://www.gm.com/our-

company/us/tx.html (describing 275,435 vehicles delivered in Texas

in 2020).



                                       2
           Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 3 of 42




      5.    Venue is proper in this Court pursuant to 28 U.S.C.

§ 1400(b) on the grounds that Defendant has committed acts of

infringement in and has a regular and established place of business in

this Judicial District. For example, upon information and belief, (a) it

maintains regular and established places of business in this District,

including the GM Austin Customer Engagement Center and the

Austin IT Innovation Center, which is located at 13201 McCallen

Pass, Austin, TX 78753 (where, on information and belief, Defendant

employs more than 2,600 employees); (b) it conducts its business of

the exclusive distribution of new automobiles to the consuming

public in this District through its authorized dealers in this District,

which it holds out to the public as its own (e.g., AutoNation

Chevrolet Waco, 1625 N Valley Mills Dr., Waco, TX 76710; Jim

Turner Chevrolet, 1015 E McGregor Dr., McGregor, TX 76657;

Capitol Chevrolet, 6200 S IH 35 Frontage Rd, Austin, TX 78745;

AutoNation Chevrolet West Austin, 11400 Research Blvd, Austin,

TX 78759; Henna Chevrolet, 8805 N Interstate Hwy 35, Austin, TX

78753; Don Hewlett Chevrolet Buick, 7601 S IH 35 Frontage Rd,

Georgetown, TX 78626; Covert Chevrolet Buick GMC, 702 State



                                        3
           Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 4 of 42




Hwy 71, Bastrop, TX 78602; Covert Cadillac, 11750 Research Blvd,

Austin, TX 78759; Viva Chevrolet, 5915 Montana Ave., El Paso, TX

79925; Rudolph Chevrolet, 5625 S Desert Blvd, El Paso, TX 79932;

Mission Chevrolet, 1316 George Dieter Dr., El Paso, TX 79936;

Bravo Cadillac, 6555 Montana Ave, El Paso, TX 79925; Shamaley

Buick GMC, 955 Crockett St, El Paso, TX 79922; Ancira Winton

Chevrolet, 6111 Bandera Rd, San Antonio, TX 78238; Freedom

Chevrolet, 13483 I-10, Frontage Rd, San Antonio, TX 78249;

Northside Chevrolet, 9400 San Pedro Ave, San Antonio, TX 78216;

Vara Chevrolet, 8011 Interstate 35 Access Rd, San Antonio, TX

78224); and (c) conducts its business of the provision of new

purchase warranties and service pursuant to those warranties to the

consuming public in this District through its authorized dealerships

located in this District.

                            FACTUAL BACKGROUND

U.S. Patent No. 6,526,460
      6.    Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,526,460, entitled “Vehicle Communications System” (“the ’460



                                        4
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 5 of 42




patent”), including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the USPTO.

      7.     A true and correct copy of the ʼ460 patent is attached

hereto as Exhibit A. The ʼ460 patent is incorporated herein by

reference.

      8.     The application that became the ’460 patent was filed on

August 30, 1999, and was assigned U.S. Patent Application No.

09/385,364.

      9.     The ’460 patent issued on February 25, 2003, after a full

and fair examination by the USPTO.

      10.    The ’460 patent is valid and enforceable and directed to

eligible subject matter.

      11.    The ʼ460 patent discloses and claims inventions relating

to a vehicle communications system.

      12.    The ʼ460 patent explains that previous vehicle

communications systems having a central computer to control a

plurality of equipment units for handling data for executing various

applications had a disadvantage in that “a modular system structure

can only be realized by means of corresponding or different hardware



                                       5
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 6 of 42




interfaces at the central computer and that, in the case of equipment

units with a plurality of executable functions in the hardware

interface, a complicated protocol has to be performed by the central

computer.” ʼ460 patent at 1:44-50.

      13.    Another disadvantage of previous systems was “that the

individual functions cannot be operated from all operational

locations,” and that “there is no description of how the system can be

extended and of how functional changes can be performed.” Id. at

1:59-63.

      14.    The ʼ460 patent discloses and claims solutions to such

technical deficiencies in the art. For example, the ʼ460 patent states

that “[t]he object of the invention is to develop a generic

communications system such that it can be extended and adapted to

new tasks and applications with comparatively little outlay.” Id. at

1:64-67. The ʼ460 patent identifies various other advantages provided

by the technical solutions disclosed and claimed in the ʼ460 patent.

Id. at 2:1-4:38.

      15.    The claims of the ʼ460 patent incorporate technical

solutions to the technical deficiencies in the existing art.



                                       6
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 7 of 42




      16.    For example, claim 1 of the ʼ460 patent recites:

      A vehicle communications system, comprising:

      a plurality of equipment units for transmitting, receiving, acquiring and/or
      processing data for executing applications;

      a plurality of hardware interfaces each associated with one of said plurality
      of equipment units;

      a common vehicle data bus, each of the plurality of equipment units being
      connected to the common vehicle data bus via said associated one of said
      hardware interfaces; and

      wherein the applications are assigned flexibly controllable functions having
      respective software interfaces, each function being respectively assigned one
      of said software interfaces for exchanging data with other ones of software
      interfaces and/or said hardware interfaces, wherein the functions are
      executed within any desired one of said equipment units.

      17.    The invention recited in claim 1 addresses technical

deficiencies in the state of the art, including deficiencies identified in

the ʼ460 patent’s Background section by, for example, providing that

the applications are assigned flexibly controllable functions having

respective software interfaces, each function being respectively

assigned one of said software interfaces for exchanging data with

other ones of software interfaces and/or said hardware interfaces,

wherein the functions are executed within any desired one of said

equipment units.




                                         7
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 8 of 42




      18.    The claim elements recited in claim 1 were not well-

understood, routine, or conventional when the inventors of the ʼ460

patent filed their patent application.

U.S. Patent No. 8,331,998
      19.    Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

8,331,998, entitled “Combined Rear View Mirror and Telephone”

(“the ’998 patent”), including the right to sue for all past, present, and

future infringement, which assignment was duly recorded in the

USPTO.

      20.    A true and correct copy of the ’998 patent is attached

hereto as Exhibit B. The ’998 patent is incorporated herein by

reference.

      21.    The application that became the ’998 patent was filed on

September 23, 2011, and was assigned U.S. Patent Application No.

13/242,158. The ’158 application claims priority, through other

intervening applications, to U.S. Patent Application No. 09/532,859,

filed on March 22, 2000.




                                         8
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 9 of 42




      22.    The ’998 patent issued on December 11, 2012, after a full

and fair examination by the USPTO.

      23.    The ’998 patent is valid and enforceable and directed to

eligible subject matter.

      24.    The ’998 patent discloses and claims inventions relating

to technology for communication in a vehicle.

      25.    The claims of the ’998 patent incorporate technical

solutions to technical deficiencies in the existing art. For example, the

invention recited in claim 8 addresses technical deficiencies in the

state of the art by reciting:

      8. A method for communication in a vehicle, the method
      comprising:
      communicatively coupling an integrated rear view
      mirror/communications apparatus with first and second
      communications devices, wherein the integrated rear view
      mirror/communications apparatus is adapted to be attached to
      the vehicle and the first and second communications devices are
      physically separate from the integrated rear view
      mirror/communications apparatus;

      receiving, by the integrated rear view mirror/communications
      apparatus, information from the first communications device,
      the information pertaining to the vehicle; and

      transmitting, by the integrated rear view
      mirror/communications apparatus to a cellular telephone service
      provider, data indicative of said information pertaining to the


                                       9
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 10 of 42




      vehicle while simultaneously maintaining a communications
      link with the second communications device.
      26.     The claim elements recited in claim 8 were not well-

understood, routine, or conventional when the inventors of the ʼ998

patent filed their patent application.

U.S. Patent No. 5,978,737

      27.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

5,978,737, entitled “Method and Apparatus for Hazard Detection and

Distraction Avoidance for a Vehicle” (“the ’737 patent”), including

the right to sue for all past, present, and future infringement, which

assignment was duly recorded in the USPTO.

      28.     A true and correct copy of the ʼ737 patent is attached

hereto as Exhibit C. The ʼ737 patent is incorporated herein by

reference.

      29.     The application that became the ’737 patent was filed on

October 16, 1997, and was assigned U.S. Patent Application No.

08/953,863.

      30.     The ’737 patent issued on November 2, 1999, after a full

and fair examination by the USPTO.


                                         10
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 11 of 42




      31.     The ’737 patent is valid and enforceable and directed to

eligible subject matter.

      32.     The ʼ737 patent discloses and claims inventions relating

to the detection of hazardous conditions during operation of a vehicle.

      33.     The ʼ737 patent observed that, at the time of filing,

“people are spending increasing amounts of time driving in

automobiles,” while at the same time, “technology is becoming

available to allow a driver to perform an ever increasing number of

functions in addition to driving the automobile” (e.g., inserting

compact discs, dialing a phone, and the like). ʼ737 patent at 1:10-19.

The result, the ʼ737 patent explains, “is to make a driver increasingly

less alert to chang[ing] conditions inside and outside the automobile

that constitute hazards.” Id. at 1:20-25.

      34.     The ʼ737 patent further explains that “[e]xisting

automobile hazard detection systems” were “of limited intelligence.”

Id. at 1:31-33. In particular, the ʼ737 patent discloses, “they detect a

limited group of hazards and provide a limited group of responses, for

example, manipulating a car’s braking system in response to

detecting skidding, or activating a collision alarm in response to



                                        11
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 12 of 42




detecting an imminent collision.” Id. at 1:33-36. Thus, the ʼ737

identified a technological problem with the existing art.

      35.     The ʼ737 patent discloses technical solutions to that

technical problem. One of these solutions is recited in claim 1 of the

ʼ737 patent:

      1. A system for detecting hazardous conditions during operation of a vehicle,
      comprising:

      a plurality of sensors that monitor a plurality of conditions and
      transmit condition signals each representing a measure of a condition;

      a plurality of rate determination circuits coupled to the sensors that
      continually receive the condition signals, wherein each rate
      determination circuit calculates rates of change for the condition,
      including a baseline rate of change, and outputs a potential hazard
      value representing a deviation of a rate of change from the baseline
      rate that exceeds a predetermined threshold value; and

      an evaluation circuit that receives the potential hazard value,
      calculates a new potential hazard value using the potential hazard
      value and a rate of change for at least one associated condition and
      determines whether an actual hazard exists by comparing the new
      potential hazard value with a stored value that corresponds to the
      condition.

      36.     The invention recited in claim 1 addresses technical

deficiencies in the state of the art, including the deficiencies

identified in the ʼ737 patent’s Background of the Invention by, for

example, providing a more intelligent hazard detection system that




                                         12
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 13 of 42




identifies actual hazards based on a monitored condition and an

associated condition as recited in claim 1.

      37.     The claim elements recited in claim 1 were not well-

understood, routine, or conventional when the inventors of the ʼ737

patent filed their patent application.

U.S. Patent No. 6,332,628
      38.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,332,628, entitled “Side-Impact Airbag Assembly” (“the ’628

patent”), including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the United

States Patent and Trademark Office (“USPTO”).

      39.     A true and correct copy of the ʼ628 patent is attached

hereto as Exhibit D. The ʼ628 patent is incorporated herein by

reference.

      40.     The application that became the ’628 patent was filed on

September 22, 1999, and was assigned U.S. Patent Application No.

09/400,873 (“the ’873 Application”).




                                         13
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 14 of 42




      41.     The ʼ873 Application claims priority to German Patent

Application 198 43 402, filed September 22, 1998.

      42.     The ’628 patent issued on December 25, 2001, after a full

and fair examination by the USPTO.

      43.     The ’628 patent is valid and enforceable and directed to

eligible subject matter.

      44.     The ʼ628 patent discloses and claims inventions relating

to a side-impact airbag assembly for a passenger cell of a vehicle.

For example, claim 12 of the ʼ628 patent recites:

      12. Side impact airbag assembly for a passenger cell of a motor
      vehicle which has a plurality of pillars, a side window disposed
      between first and second ones of said pillars, and a roof frame
      extending above the side window, said side impact airbag assembly
      comprising:

      a window bag with a window portion and a pillar portion,

      a window bag housing at the roof frame, and
      a collision responsive window bag inflator operable to inflate the
      window bag and thereby deploy the bag from a folded up position in
      the window bag housing to an inflated passenger protecting position,
      wherein the window bag and window bag housing are configured to
      deploy the window bag in a downward and obliquely horizontal
      direction with the window portion covering at least a part of the side
      window and the pillar portion covering at least a part of the first pillar.




                                          14
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 15 of 42




      45.     The claim elements recited in claim 12 were not well-

understood, routine, or conventional when the inventors of the ʼ628

patent filed their patent application.

U.S. Patent No. 6,584,403

      46.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,584,403, entitled “Automated Vehicle Tracking and Service

Provision System” (“the ’403 patent”), including the right to sue for

all past, present, and future infringement, which assignment was duly

recorded in the USPTO.

      47.     A true and correct copy of the ʼ403 patent is attached

hereto as Exhibit E. The ʼ403 patent is incorporated herein by

reference.

      48.     The application that became the ’403 patent was filed on

January 17, 2001, and was assigned U.S. Patent Application No.

09/761,169. The ʼ169 application is a divisional of U.S. Patent

Application No. 09/163,184, which was filed on September 30, 1998,

which in turn was a continuation of U.S. Patent Application No.

08/786,184, which was filed on January 21, 1997.



                                         15
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 16 of 42




      49.     The ’403 patent issued on June 24, 2003, after a full and

fair examination by the USPTO.

      50.     The ’403 patent is valid and enforceable and directed to

eligible subject matter.

      51.     The ʼ403 patent discloses and claims inventions relating

to an automated vehicle tracking and service provision system.

      52.     For example, claim 25 of the ʼ403 patent recites:

      1. An information processing system comprising:
      (a) a wireless communication interface associated with a central controller
      for communicating information between said central controller and a
      plurality of local controllers;

      (b) an information processor associated with said central controller for
      receiving geo-location information received from ones of said plurality of
      local controllers and for selecting and transmitting from an information
      source geo-specific information, based on said geo-location information, to
      ones of said local controllers.

      53.     The claim elements recited in claim 25 were not well-

understood, routine, or conventional when the inventors of the ʼ403

patent filed their patent application.

      54.     Claim 25 is not directed to an abstract idea but instead to

a particular technological solution to a technological problem (e.g.,




                                         16
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 17 of 42




inefficient technologies for receiving and providing information to a

large number of vehicles).

      55.     At the time of the ʼ403 patent’s priority date,

inefficiencies in available communication technologies prevented a

central controller from efficiently communicating with a large

number of vehicles to, for example, (1) provide goods and services to

the vehicles (e.g., their customers or assets) in a timelier fashion; or

(2) safeguard the vehicles.

      56.     Claim 25 addresses such inefficiencies by reciting a

system that allows more efficient communication technologies by

providing geo-specific information based on geo-location information

without requiring individuals (e.g., customers, service persons,

delivery persons, borrowers, or renters) to constantly provide updates

regarding their location or progress.

      57.     Claim 25 includes an inventive concept as demonstrated

by the non-conventional and non-generic arrangement of the elements

recited in claim 25. In particular, claim 25 recites an ordered

combination constituting an improvement over prior-art techniques.




                                        17
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 18 of 42




      58.     The ʼ403 patent recites additional technological solutions

to technological problems.

      59.     For example, a common problem with merchant

information loaded into vehicle infotainment systems is that such

information quickly becomes outdated, resulting in vehicle operators

being directed to merchants no longer located at the address in the

infotainment system or omitting more recent merchants that the

vehicle operator may be interested in. However, updating such

infotainment systems was previously cumbersome. Claim 26 is

directed to a technical solution to the problem of, inter alia, providing

up-to-date information regarding merchant services available in the

geographic location of a vehicle: “A system as defined in claim 25,

said information including merchant services associated with said geo

location of said local controllers.”

      60.     Another common problem with mapping systems

preloaded onto a vehicle’s infotainment system is that such

information quickly became out of date. However, updating such

mapping systems was previously cumbersome. Claim 29 is directed

to a technical solution to the problem of, inter alia, providing up-to-



                                       18
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 19 of 42




date navigation information: “A system as defined in claim 25, said

local controller including a mapping function for providing directions

to a user specified destination, said directions being based on said

vehicle's current geo-location.”

      61.     The ʼ403 patent also improved upon navigation systems

involving locally stored mapping information by providing a mapping

system that receives information including traffic flow and driving

information from a central controller.

      62.     This improvement is recited, for example, in claim 30 of

the ʼ403 patent: “A system as defined in claim 25, said information

including traffic flow and driving information, based on said vehicle's

current geo location.”

      63.     The invention recited in claim 30 improves upon prior art

systems by providing driving information, including traffic flow

information, that originates from the central controller instead of

relying on locally stored information. In this manner, the navigation

information provided to a driver can account for up-to-date

information. It also avoids technical challenges involved in providing

updates to local systems.



                                       19
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 20 of 42




      64.     Claim 30 includes an inventive concept as demonstrated

by the non-conventional and non-generic arrangement of the elements

recited in claim 30. In particular, claim 30 recites an ordered

combination constituting an improvement over prior-art techniques.

U.S. Patent No. 7,098,805

      65.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

7,098,805, entitled “Method and System for Monitoring Vehicular

Traffic Using a Wireless Communications Network” (“the ’805

patent”), including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the USPTO.

      66.     A true and correct copy of the ʼ805 patent is attached

hereto as Exhibit F. The ʼ805 patent is incorporated herein by

reference.

      67.     The application that became the ’805 patent was filed on

December 15, 2003, and was assigned U.S. Patent Application No.

10/734,171. The ʼ171 application is a continuation of U.S. Patent

Application No. 09/587,801, filed on June 6, 2000.




                                       20
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 21 of 42




      68.     The ’805 patent issued on August 29, 2006, after a full

and fair examination by the USPTO.

      69.     The ’805 patent is valid and enforceable and directed to

eligible subject matter.

      70.     The ʼ805 patent discloses and claims inventions relating

to monitoring vehicular traffic using a wireless communication

network and providing traffic information responsive to a request.

      71.     For example, claim 17 of the ʼ805 patent recites:

      The method for providing advertising information, comprising:

      receiving traffic information transmitted by a plurality of motion
      sensors located along one or more roadways, wherein the traffic
      information is transmitted when the plurality of motion sensors detect
      a change in a current average traffic speed beyond a threshold
      amount;
      storing the traffic information in a database containing advertising
      information of advertisers;

      receiving a request for at least a portion of the traffic information;
      presenting at least a portion of the advertising information of
      advertisers; and
      providing at least a portion of the traffic information.

      72.     Claim 20, which depends from claim 17, further recites,

“The method of claim 17, further comprising storing the advertising




                                          21
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 22 of 42




information of advertisers in the database according to geographical

locations associated with the advertisers.”

      73.     The claim elements recited in claim 17 were not well-

understood, routine, or conventional when the inventors of the ʼ805

patent filed their patent application.

      74.     Claim 17 is not directed to an abstract idea but instead to

a particular technological solution to a technological problem as

discussed above.

      75.     As the ’805 patent explains, “In almost every

metropolitan region, automobile traffic congestion is identified as one

of the greatest obstacles to economic growth, productivity, and

quality of life for area commuters. Despite the interminable efforts of

city planners to improve roadwork and highway systems, new roads

always eventually result in increased traffic that ultimately exceeds

the intended capacity. In the attempt to avoid insufferable delays,

many commuters rearrange their commuting schedule or otherwise

travel by alternative routes when there is known to be a traffic

backup. However, it is generally difficult for drivers to make alternate

commuting plans because adequate traffic congestion information is



                                         22
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 23 of 42




not available to drivers at the times when needed.” ’805 patent at

1:18-30.

      76.     The ’805 patent teaches that, at the time of the ’805

patent’s priority date, available GPS systems “are invaluable for

providing directions for alternate routes, but fail to provide any

information about the expected traffic for any of the routes.” Id. at

1:44-48. However, the ’805 patent also recognized that “there is a

need for a system that monitors automotive traffic and can be

customized by drivers to provide detailed information about the

traffic conditions at particular, specified locations.” Id. at 1:48-51.

      77.     Claim 17 addressed these technological problems with a

technological solution, including, for example, by reciting, “receiving

traffic information transmitted by a plurality of motion sensors

located along one or more roadways, wherein the traffic information

is transmitted when the plurality of motion sensors detect a change in

a current average traffic speed beyond a threshold amount.”

      78.     The ’805 patent also recognized that drivers are

frequently interested in information such as nearby restaurants. Id. at

8:13-20. By providing such advertising information along with traffic



                                       23
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 24 of 42




information, the ’805 patent improved upon existing technology. For

example, presenting advertising information in this manner improved

safety by facilitating the presentation of information of interest to the

driver.

      79.     Claim 17 incorporates this technological solution by

reciting “receiving a request for at least a portion of the traffic

information; presenting at least a portion of the advertising

information of advertisers; and providing at least a portion of the

traffic information.” Claim 20 also claims a further technological

solution to this problem by reciting, “storing the advertising

information of advertisers in the database according to geographical

locations associated with the advertisers.”

      80.     Claims 17 and 20 include an inventive concept as

demonstrated by the non-conventional and non-generic arrangement

of the elements recited in claim 17 and claim 20. In particular, claim

17 and claim 20 each recite an ordered combination constituting an

improvement over prior-art techniques.




                                       24
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 25 of 42




U.S. Patent No. 6,292,132

      81.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,292,132, entitled “System and Method for Improved Accuracy in

Locating and Maintaining Positions Using GPS” (“the ’132 patent”),

including the right to sue for all past, present, and future

infringement, which assignment was duly recorded in the USPTO.

      82.     A true and correct copy of the ʼ132 patent is attached

hereto as Exhibit G. The ʼ132 patent is incorporated herein by

reference.

      83.     The application that became the ʼ132 patent was filed on

August 13, 1999, and was assigned U.S. Patent Application No.

09/373,560.

      84.     The ’132 patent issued on September 18, 2001, after a full

and fair examination by the USPTO.

      85.     The ʼ132 patent is valid and enforceable and directed to

eligible subject matter.




                                       25
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 26 of 42




      86.     The ʼ132 patent discloses and claims inventions relating

to technology for improving accuracy in locating and maintaining

positions using GPS.

      87.     The ’132 patent explains that, at the time of its priority

date, “There is therefore needed a position determining system and

method which provides improved accuracy while minimizing the

effects of multipath or other noise sources.” ’132 patent at 1:66-2:1.

      88.     Claim 4 of the ’132 patent recites an invention addressing

this technological shortcoming in the state of the art:

      4. A system for maintaining position information, based on an initial
      position of a mobile platform, the system comprising:
      at least two antennas mounted on the mobile platform;
      less than four position information signals from position transmitters
      arranged at known locations;

      position processors coupled to said antennas, each of position
      information signals detected by said antennas being processed into
      phase information; and

      a heading processor coupled to receive said phase information from
      said position processors to maintain the position information on the
      mobile platform over time based on the known initial position.

      89.     The claim elements recited in claim 4 were not well-

understood, routine, or conventional when the inventors of the ʼ132

patent filed their patent application.


                                         26
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 27 of 42




      90.     Claim 4 is not directed to an abstract idea but instead to a

particular technological solution to a technological problem (e.g.,

improving accuracy in locating and maintaining position).

      91.     Claim 4 includes an inventive concept as demonstrated by

the non-conventional and non-generic arrangement of the elements

recited in claim 4. In particular, claim 4 recites an ordered

combination constituting an improvement over prior-art techniques.

U.S. Patent No. 6,292,752

      92.     Plaintiff 21st Century Garage is the owner by assignment

of all right, title, and interest in and to United States Patent No.

6,292,752, entitled “Device for Acquiring Lane Path Indicative Data”

(“the ’752 patent”), including the right to sue for all past, present, and

future infringement, which assignment was duly recorded in the

USPTO.

      93.     A true and correct copy of the ’752 patent is attached

hereto as Exhibit H. The ’752 patent is incorporated herein by

reference.

      94.     The application that became the ’752 patent was filed on

November 6, 1998, and was assigned U.S. Patent Application No.



                                        27
              Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 28 of 42




09/187,530. The ’530 application claimed priority to a German patent

application filed November 6, 1997.

        95.     The ’752 patent issued on September 18, 2001, after a full

and fair examination by the USPTO.

        96.     The ’752 patent is valid and enforceable and directed to

eligible subject matter.

        97.     The ’752 patent discloses and claims inventions relating

to technology for use in, for example, the automatic control of the

lengthwise or transverse movement of vehicles. ’752 patent at 1:19-

2:19.

        98.     The ’752 patent explains that “The technical problem

addressed by the invention is the provision of a device of the above-

mentioned type with which lane path indicative data can be acquired

comparatively reliably in real-time even under unfavorable

environmental conditions. The device must allow, in particular, a

reliable acquisition of the lane curvature and/or the transverse

position of objects in front of the vehicle relative to the lane.” Id. at

2:12-19.




                                         28
            Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 29 of 42




      99.     Claim 5 of the ’752 patent recites an invention addressing

this technological shortcoming in the existing state of the art:

      5. A method for acquiring data indicative of a path of a lane of a vehicle, the
      method comprising the acts of:

      sensing lane detection measurement data;
      detecting a distance (d) of an object located ahead of the vehicle and its
      directional angle (φ) relative to a direction of movement of the vehicle;
      detecting movement of the vehicle itself;

      estimating at least one of: (a) a lane curvature (c0) and (b) a transverse
      position (xR) of said object relative to the lane, using a presettable estimation
      algorithm incorporating a dynamic vehicle movement model as a function of
      the lane detection measurement data, the distance (d) of the object located
      ahead of the vehicle and its directional angle (φ) relative to the direction of
      movement of the vehicle, as well as the vehicle's own motion, further
      comprising the act of entering geometric relationships between the lane
      detection measurement data and the distance and directional angle data as
      measurement equations, wherein their dynamic relationships are entered as
      state variable differential equations into the estimation algorithm, with the
      transverse position (xR) of the object being treated in the differential
      equations as a time-constant state variable.

      100. The claim elements recited in claim 5 were not well-

understood, routine, or conventional when the inventors of the ’752

patent filed their patent application.

      101. Claim 5 is not directed to an abstract idea but instead to a

particular technological solution to a technological problem, as the

patent itself describes in column 2.



                                         29
         Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 30 of 42




      102. Claim 5 includes an inventive concept as demonstrated by

the non-conventional and non-generic arrangement of the elements

recited in claim 5. In particular, claim 5 recites an ordered

combination constituting an improvement over prior-art techniques.

                   Count I: Infringement of the ’460 Patent
      103. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      104. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ460 patent.

      105. For example, on information and belief, Defendant has

infringed at least claim 1 of the ʼ460 patent, either literally or under

the doctrine of equivalents, in connection with their vehicles

containing the MOST bus, as detailed in the preliminary claim chart

attached hereto as Exhibit I and incorporated herein by reference.

      106. Defendant’s infringing activities have been without

authority or license under the ʼ460 patent.

      107. Plaintiff has been damaged by Defendant’s infringement

of the ʼ460 patent, and Plaintiff is entitled to recover damages for



                                       30
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 31 of 42




Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      108. More than a year prior to filing this action, on April 10, 2020,

Plaintiff specifically notified Defendant of its infringement of the ʼ460

patent and expressed interest in resolving the matter without the need

for litigation.

      109. Defendant responded on April 23, 2020, indicating its receipt of

the notice. While Defendant indicated that it would respond in due course, it

has not done so prior to the filing of this Complaint. In its pre-suit

communications with Plaintiff, Defendant has not denied that it infringes the

ʼ460 patent.

                    Count II: Infringement of the ’998 Patent

      110. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      111. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ’998 patent.

      112. For example, on information and belief, Defendant has

infringed at least claim 8 of the ’998 patent, either literally or under



                                          31
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 32 of 42




the doctrine of equivalents, in connection with its vehicles equipped

with GM OnStar, as detailed in the preliminary claim chart attached

hereto as Exhibit J and incorporated herein by reference.

      113. Defendant’s infringing activities have been without

authority or license under the ’998 patent.

      114. Plaintiff has been damaged by Defendant’s infringement

of the ’998 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      115. Approximately five months prior to filing this action, on March

12, 2021, Plaintiff specifically notified Defendant of its infringement of the

ʼ998 patent and expressed interest in resolving the matter without the

need for litigation.

      116. Defendant responded on March 23, 2021, indicating its receipt

of the notice. While Defendant indicated that it would “review and get back

to you,” it has not done so prior to the filing of this Complaint. In its pre-suit

communications with Plaintiff, Defendant has not denied that it infringes the

’998 patent.




                                           32
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 33 of 42




              Count III: Infringement of the ’737 Patent

      117. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      118. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ737 patent.

      119. For example, on information and belief, Defendant has

infringed at least claim 1 of the ʼ737 patent, either literally or under

the doctrine of equivalents, in connection with, for example, its

Cadillac Escalade vehicles, as detailed in the preliminary claim chart

attached hereto as Exhibit K and incorporated herein by reference.

      120. Defendant’s infringing activities have been without

authority or license under the ’737 patent.

      121. Plaintiff has been damaged by Defendant’s infringement

of the ʼ737 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      122. More than a year before filing this action, on April 10, 2021,

Plaintiff specifically notified Defendant of its infringement of the ʼ737



                                         33
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 34 of 42




patent and expressed interest in resolving the matter without the need

for litigation.

      123. Defendant responded on April 23, 2020, indicating its receipt of

the notice. While Defendant indicated that it would respond in due course, it

has not done so prior to the filing of this Complaint. In its pre-suit

communications with Plaintiff, Defendant has not denied that it infringes the

ʼ737 patent.

                    Count IV: Infringement of the ’628 Patent

      124. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      125. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ʼ628 patent.

      126. For example, on information and belief, Defendant has

infringed at least claim 12 of the ʼ628 patent, either literally or under

the doctrine of equivalents, in connection with, for example, its

Chevrolet Silverado vehicle, as detailed in the preliminary claim chart

attached hereto as Exhibit L and incorporated herein by reference.




                                          34
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 35 of 42




      127. Defendant’s infringing activities have been without

authority or license under the ’628 patent.

      128. Plaintiff has been damaged by Defendant’s infringement

of the ʼ628 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      129. More than a year before filing this action, on April 10, 2020,

Plaintiff specifically notified Defendant of its infringement of the ʼ628

patent and expressed interest in resolving the matter without the need

for litigation.

      130. Defendant responded on April 23, 2020, indicating its receipt of

the notice. While Defendant indicated that it would respond in due course, it

has not done so prior to the filing of this Complaint. In its pre-suit

communications with Plaintiff, Defendant has not denied that it infringes the

ʼ628 patent.

                    Count V: Infringement of the ’403 Patent

      131. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.




                                          35
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 36 of 42




      132. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ’403 patent.

      133. For example, on information and belief, Defendant has

infringed at least claims 25, 26, and 28-31 of the ’403 patent, either

literally or under the doctrine of equivalents, in connection with, for

example, its vehicles using Connected Services, as detailed in the

preliminary claim chart attached hereto as Exhibit M and

incorporated herein by reference.

      134. Defendant’s infringing activities have been without

authority or license under the ’403 patent.

      135. Plaintiff has been damaged by Defendant’s infringement

of the ’403 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      136. Approximately five months prior to filing this action, on March

12, 2021, Plaintiff specifically notified Defendant of its infringement of the

’403 patent and expressed interest in resolving the matter without the

need for litigation.



                                         36
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 37 of 42




      137. Defendant responded on March 22, 2021, indicating its receipt

of the notice. While Defendant indicated that it would “review and get back

to you.” In its pre-suit communications with Plaintiff, Defendant has not

denied that it infringes the ’403 patent.

                   Count VI: Infringement of the ’805 Patent
      138. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      139. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ’805 patent.

      140. For example, on information and belief, Defendant has

infringed at least claims 17, 20, and 21 of the ’805 patent, either

literally or under the doctrine of equivalents, in connection with, for

example, its Cadillac vehicles providing Infotainment Navigation, as

detailed in the preliminary claim chart attached hereto as Exhibit N

and incorporated herein by reference.

      141. Defendant’s infringing activities have been without

authority or license under the ’805 patent.




                                            37
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 38 of 42




      142. Plaintiff has been damaged by Defendant’s infringement

of the ’805 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      143. Approximately five months prior to filing this action, on March

12, 2021, Plaintiff specifically notified Defendant of its infringement of the

’805 patent and expressed interest in resolving the matter without the

need for litigation.

      144. Defendant responded on March 22, 2021, indicating its receipt

of the notice. While Defendant indicated that it would “review and get back

to you,” it has not done so prior to the filing of this Complaint. In its pre-suit

communications with Plaintiff, Defendant has not denied that it infringes the

’805 patent.

                    Count VII: Infringement of the ’132 Patent

      145. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      146. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ’132 patent.



                                           38
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 39 of 42




      147. For example, on information and belief, Defendant has

infringed at least claim 4 of the ’132 patent, either literally or under

the doctrine of equivalents, in connection with their vehicles utilizing

GM Super Cruise, as detailed in the preliminary claim chart attached

hereto as Exhibit O and incorporated herein by reference.

      148. Defendant’s infringing activities have been without

authority or license under the ’132 patent.

      149. Plaintiff has been damaged by Defendant’s infringement

of the ’132 patent, and Plaintiff is entitled to recover damages for

Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      150. Approximately five months prior to filing this action, on March

12, 2021, Plaintiff specifically notified Defendant of its infringement of the

’132 patent and expressed interest in resolving the matter without the

need for litigation.

      151. Defendant responded on March 22, 2021, indicating its receipt

of the notice. While Defendant indicated that it would “review and get back

to you,” it has not done so prior to the filing of this Complaint. In its pre-suit




                                           39
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 40 of 42




communications with Plaintiff, Defendant has not denied that it infringes the

’132 patent.

                  Count VIII: Infringement of the ’752 Patent

      152. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

      153. On information and belief, Defendant has made, used,

sold, offered for sale, or imported products that incorporate one or

more of the inventions claimed in the ’752 patent.

      154. For example, on information and belief, Defendant has

infringed at least claim 5 of the ’752 patent, either literally or under

the doctrine of equivalents, in connection with their vehicles utilizing

adaptive cruise control and/or lane keep assist, as detailed in the

preliminary claim chart attached hereto as Exhibit P and incorporated

herein by reference.

      155. Defendant’s infringing activities have been without

authority or license under the ’752 patent.

      156. Plaintiff has been damaged by Defendant’s infringement

of the ’752 patent, and Plaintiff is entitled to recover damages for




                                        40
          Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 41 of 42




Defendant’s infringement, which damages cannot be less than a

reasonable royalty.

      157. Approximately five months prior to filing this action, on March

12, 2021, Plaintiff specifically notified Defendant of its infringement of the

’752 patent and expressed interest in resolving the matter without the

need for litigation.

      158. Defendant responded on March 22, 2021, indicating its receipt

of the notice. While Defendant indicated that it would “review and get back

to you,” it has not done so prior to the filing of this Complaint. In its pre-suit

communications with Plaintiff, Defendant has not denied that it infringes the

’752 patent.

      159. Plaintiff realleges and incorporates by reference the

allegations set forth above, as if set forth verbatim herein.

                                    JURY TRIAL

      160. Plaintiff respectfully demands a trial by jury.

                              PRAYER FOR RELIEF
      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:




                                           41
     Case 6:21-cv-00825 Document 1 Filed 08/10/21 Page 42 of 42




A.     An adjudication that one or more claims of the ’460 patent, the ’998

       patent, the ’737 patent, the ’628 patent, the ’403 patent, the ʼ805

       patent, the ’132 patent, and the ʼ752 patent have been infringed, either

       literally and/or under the doctrine of equivalents, by Defendant;

B.     An accounting and an award to Plaintiff of damages adequate to

       compensate Plaintiff for the Defendant’s acts of infringement,

       together with pre-judgment and post-judgment interest and costs

       pursuant to 35 U.S.C. § 284;

C.     That this Court declare this to be an exceptional case and award

       Plaintiff its reasonable attorneys’ fees and expenses in accordance

       with 35 U.S.C. § 285; and

D.     Any further relief that this Court deems just and proper.


This 10th day of August, 2021.

                                        /s/ Cortney S. Alexander
                                        Cortney S. Alexander
                                          cortneyalexander@kentrisley.com
                                          Tel: (404) 855-3867
                                          Fax: (770) 462-3299
                                        KENT & RISLEY LLC
                                        5755 N Point Pkwy Ste 57
                                        Alpharetta, GA 30022

                                        Attorneys for Plaintiff



                                   42
